      Case 1:17-cv-09307-JPO Document 67 Filed 01/10/19 Page 1 of 2
                                                                           155 Seaport Blvd.
                                                                           Seaport World Trade Center West
                                                                           Boston, MA 02210

                                                                           646.927.5500 main
                                                                           646.927.5599 fax




                                                                           David A. Kluft
                                                                           617-832-3092 direct
                                                                           dkluft@foleyhoag.com



January 10, 2019


Via E-mail and ECF
Honorable J. Paul Oetken, U.S.D.J
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
OetkenNYSDChambers@nysd.uscourts.gov

        Re:         King-Devick Test, Inc. v. Langone Hospital, et al., Case No. 17-cv-9307

Dear Judge Oetken,

        We represent plaintiff King-Devick Test Inc., in the above-captioned action. We
write pursuant to Paragraph 1(A) of Your Honor’s Individual Practices in Civil Cases and in
response to Defendants’ letter motion dated January 8, 2019, for leave to amend the Answer
and Counterclaims. Defendants consent to the relief requested herein. Specifically,
Plaintiff requests that the Court:

    1. Defer a decision on Defendants’ letter motion until after the upcoming court
       conference on January 18, 2019, in order to allow Plaintiff the opportunity to seek
       leave to file an amended Complaint that will significantly narrow the issues and
       claims in this case; and

    2. Grant Plaintiff an extension of time to file a response to Defendants’ Answer
       and Counterclaims (Dkt. No. 52), which is currently due January 16, 2019, at least
       until after the upcoming conference, so that Plaintiff is not required to respond to a
       pleading that the parties agree may be amended shortly thereafter, subject to the
       Court’s approval.

       As grounds for this motion, Plaintiff plans to seek leave to amend its complaint to
    remove certain counts and significantly narrow the issues remaining in this case. Plaintiff



 ATTORNEYS AT LAW                                   BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


B4936578.2
     Case 1:17-cv-09307-JPO Document 67 Filed 01/10/19 Page 2 of 2
Honorable J. Paul Oetken, U.S.D.J.
January 10, 2019
Page 2

    is also of the position that facts obtained in discovery require certain amendments to the
    pleadings.

        After Defendants filed their letter motion seeking leave to amend the Answer and
    Counterclaims, Plaintiff conferred with Defendant about Plaintiff’s similar intention to
    seek leave to amend the Complaint. Plaintiff agreed to provide Defendants with a
    proposed amended Complaint before the upcoming January 18, 2019 conference. After
    determining whether Defendants consent to the amendments, Plaintiff will then seek
    leave to amend from the Court. Should such leave be granted, Defendants will be able to
    respond to the amended Complaint with an amended Answer and Counterclaims in due
    course or as ordered by the Court, including the specific amendments they have
    proposed, which Plaintiff has advised it would no longer oppose. Plaintiff will then file a
    responsive pleading to the amended Answer and Counterclaims in due course or as
    ordered by the Court.

        For the foregoing reasons, and with Defendants’ consent, Plaintiff requests that the
    Court defer a decision on Defendants’ letter motion, and also to suspend the deadline to
    respond to the current Answer and Counterclaims (Dkt. 52), until the January 18, 2019
    conference.



                                              Very truly yours,



                                              David A. Kluft



cc: Counsel for Defendants (via e-mail)




B4936578.2
